   Case: 1:18-cv-08144 Document #: 105 Filed: 02/24/20 Page 1 of 2 PageID #:1069




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

John Velez,                                      )
                                                 )
              Plaintiff,                         )
                                                 )
              v.                                 )
                                                 )
City of Chicago; Chicago Police Officers         ) Case No. 18-cv-8144
Michael R. Bocardo, Michael Dyra, John A.        ) Honorable Edmond E. Chang
Cruz, Sam Cirone, Patrick O’Donovan,             )
Kriston Kato, Bradul A. Ortiz, Michael J.        ) JURY TRIAL DEMANDED
Walsh, Victor M. Perez, D. Wolverton             )
(#20014), J. Botwinski (#20392), A.              )
Jaglowski (#20196), Sgt. D. Walsh, John          )
Farrell, and Unknown Officers; Cook County       )
Sheriff’s Department Detectives James Davis      )
and John Sullivan and Unknown Sheriff’s          )
Department Officers; Sheriff of Cook County      )
Thomas J. Dart; Cook County Assistant            )
State’s Attorney Megan Goldish; and Cook         )
County,                                          )
                                                 )
              Defendants.


                                    NOTICE OF MOTION

To: Counsel of Record

       Please take notice that on Thursday, February 27, 2019, at 8:30 am, counsel for Plaintiff

shall appear before Judge Chang in the courtroom usually occupied by him at 219 South

Dearborn St., Chicago, Illinois, and then and there present Plaintiff’s Motion to Compel

Documents from the County Defendants.
   Case: 1:18-cv-08144 Document #: 105 Filed: 02/24/20 Page 2 of 2 PageID #:1070




                                                   RESPECTFULLY SUBMITTED:
                                                   s/ Danielle Hamilton

                                                   Arthur Loevy
                                                   Jon Loevy
                                                   Russell Ainsworth
                                                   Ruth Brown
                                                   Danielle Hamilton
                                                   LOEVY & LOEVY
                                                   311 N. Aberdeen St., 3rd Fl.
                                                   Chicago, IL 60607
                                                   Phone: (312) 243-5900

                                                   Jennifer Blagg
                                                   LAW OFFICE OF JENNIFER BLAGG
                                                   1333 W. Devon Ave., Ste. 267
                                                   Chicago, IL 60660
                                                   Phone: (773) 859-0081
                                                   Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

        I, Danielle Hamilton, an attorney, hereby certify that on February 24, 2020, I filed the
foregoing pleading via the Court’s CM/ECF system, thereby effecting service upon all counsel of
record.

                                            /s/ Danielle Hamilton




                                               2
